Moyer, C.J.,
dissenting.
{¶ 40} I respectfully dissent from the majority’s opinion with regard to the sanction imposed on respondent.
{¶ 41} Respondent’s conduct throughout the representation of Bonnie Oehlers shows that he was concerned chiefly with his own interests and not those of his client. Respondent took on this case after a conversation with Oehlers, the mother of one of his son’s friends. On respondent’s advice, Oehlers rejected a settlement offer on a medical-malpractice claim, which had been arranged by Oehlers’s prior attorney. She then released the prior attorney and hired respondent. However, respondent lacked the experience to represent Oehlers and failed to obtain assistance. Ultimately, Oehlers lost her case on summary judgment because respondent was unable to secure necessary expert witnesses.
{¶42} Further, Oehlers has been unable to collect any of the $280,000 in damages for malpractice that she was awarded against respondent, because of his bankruptcy filings and failure to report the claim to his malpractice insurance carrier.
{¶ 43} These self-interested ethical violations warrant a stricter sanction than that ordered by the majority. I would therefore adopt the sanction recommended by the board: a two-year suspension from the practice of law, with one year stayed on conditions, including monitored probation of his practice.
O’Connor and Lanzinger, JJ., concur in the foregoing opinion.